DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-9 are pending.
Claim(s) 1-9 are rejected.
Priority
Foreign:
	Acknowledgment is made of applicant’s claim for foreign priority to application no. JP2019-114595 filled on 06/20/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
Drawings filled on 06/10/2020 are found to be acceptable for the examination purposes.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Limitations of claims are unclear:
Claim 1:
	Claim 1 recites the limitation “improving the machining command of an improvement target at the CNC machine tool on the basis of the machining technique information registered with the shared database and the requested information conforming at least partially to the requested information corresponding to the machining command of the improvement target” in lines 15-21.
	The term "conforming at least partially to” “requested information" in claim 1 is a relative term which renders the claim indefinite. The term "at least partially to requested information" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	It’s not clear what it meant by "conforming at least partially to” such that it’s not clear up to what degree “requested information” complies with “requested information corresponding to machining command of improvement target.” It’s not clear if “partially” means:
conforming to at least half of the requested information (less than half), or 
conforming to at least one requested information, or
conforming to most of the requested information (i.e.; more than half).

	For the examination purpose, the above described limitation is construed as, “improving the machining command of an improvement target at the CNC machine tool on the basis of the machining technique information registered with the shared database and the requested information conforming  partially to the requested information corresponding to the machining command of the improvement target.”
	Appropriate correction is required.

Claim 3:
	Claim 3 recites the limitation “the at least partially conforming requested information” in lines 6-7.
	The term "at least partially conforming requested information” in claim 3 is a relative term which renders the claim indefinite. The term "at least partially conforming requested information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 3 depends from claim 1, and as described above, for claim 1, it’s not clear what it meant by " at least partially” such that it’s not clear up to what degree “requested 
conforming to at least half of the requested information (less than half), or 
conforming to at least one requested information, or
conforming to most of the requested information (i.e.; more than half).
	Applicant’s specification merely repeats the claimed “at least partially” and doesn’t provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant specification paragraph 87 describes, “The tool point move distance is calculated by extracting machining technique information conforming at least partially to each an identified machining geometry and identified machining request information.”
	For the examination purpose, the above described limitation is construed as, “the  partially conforming requested information.”
	Appropriate correction is required.

Claim 4:
	Claim 4 recites the limitation “conforming at least partially to the requested information” in lines 8-9.
	The term "at least partially conforming to the requested information” in claim 4 is a relative term which renders the claim indefinite. The term "at least partially conforming to the requested information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 depends from claim 1, and as described above, for claim 1, it’s not clear what it meant by "at least partially” such that it’s not clear up to what degree “requested information” complies with “requested information corresponding to machining command of improvement target.” It’s not clear if “partially” means:
conforming to at least half of the requested information (less than half), or 
conforming to at least one requested information, or
conforming to most of the requested information (i.e.; more than half).
	Applicant’s specification merely repeats the claimed “at least partially” and doesn’t provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant specification paragraph 87 describes, “The tool point move distance is calculated by extracting machining technique information conforming at least partially to each an identified machining geometry and identified machining request information.”
	For the examination purpose, the above described limitation is construed as, “conforming  partially to the requested information”
	Appropriate correction is required.

Claim 4:
	Claim 4 recites the limitation “including information about a machining geometry conforming at least partially to the information about the machining geometry in the machining command” in lines 9-12.
	The term "at least partially to the information” in claim 4 is a relative term which renders the claim indefinite. The term "at least partially to the information” is not defined 
	For similar reasons as described above in claims 1 and 4, for the examination purpose, the above described limitation is construed as, “including information about a machining geometry conforming  partially to the information about the machining geometry in the machining command.”
	Appropriate correction is required.

Claim 6:
	Claim 6 recites the limitation “conforming at least partially to the requested information,” in line 4.
	The term "at least partially to the requested information” in claim 6 is a relative term which renders the claim indefinite. The term "at least partially to the requested information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For similar reasons as described above in claim 1, for the examination purpose, the above described limitation is construed as, “ partially to the requested information”
	Appropriate correction is required.


Claim 7:
	Claim 7 recites the limitation “conforming at least partially to the requested information” in lines 5-6.
	The term "at least partially to the requested information” in claim 7 is a relative term which renders the claim indefinite. The term "at least partially to the requested information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For similar reasons as described above in claim 1, for the examination purpose, the above described limitation is construed as, “conforming  partially to the requested information”
	Appropriate correction is required.

Claim 9:
	Claim 9 recites the limitation “conforming at least partially to the requested information,” in lines 1-20.
	The term "conforming at least partially to” “requested information" in claim 1 is a relative term which renders the claim indefinite. The term "at least partially to requested information" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	It’s not clear what it meant by "conforming at least partially to” such that it’s not clear up to what degree “requested information” complies with “requested information 
conforming to at least half of the requested information (less than half), or 
conforming to at least one requested information, or
conforming to most of the requested information (i.e.; more than half).
	Applicant’s specification merely repeats the claimed “at least partially” and doesn’t provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant specification paragraph 87 describes, “The tool point move distance is calculated by extracting machining technique information conforming at least partially to each an identified machining geometry and identified machining request information.”
	For similar reasons as described above in claim 1, for the examination purpose, the above described limitation is construed as, “conforming partially to the requested information”
	Appropriate correction is required.

Claim limitations include insufficient antecedent basis issues:
Claim 1:
	Claim 1 recites: 
the limitation “the improvement target” in lines 16-17, and 
the limitation “an improvement target” in lines 20-21. 

	For the examination purpose, the above described limitations are construed as:
the limitations “ an improvement target” in lines 16-17, and 
the limitation “ the improvement target” in lines 20-21.
 Appropriate corrections required.

Claim 1:
	Claim 1 recites the limitation “improving the machining command of an improvement target at the CNC machine tool on the basis of machining technique information registered with the shared database and requested information conforming at least partially to requested information corresponding to a machining command of the improvement target” in lines 15-21. In this limitation, there are insufficient antecedent basis for the following limitations in the claim:
the limitation “requested information” in line 19,
the limitation “requested information” in line 21,
the limitation “machining technique information” in lines 17-18,
the limitation “a machining command” in lines 20-21.
	There are insufficient antecedent basis for these limitations in the claim.
	For the examination purpose, the above described limitations are construed as:
the limitation “the requested information” in line 19,
the limitation “the 
the limitation “the machining technique information” in lines 17-18,
the limitation “the machining command” in lines 20-21.
 	Appropriate corrections required.

Claim 2:
	Claim 2 recites the limitations:
“the tool cost per unit time” in line 3. 
“a tool” in line 5.
There are insufficient antecedent basis for these limitations in the claim.
For the examination purpose, the above described limitations are construed as 
“ tool cost per unit time” in line 3. 
“ the tool” in line 5.
	Appropriate corrections required.

Claim 3:
	Claim 3 recites the limitation “on the basis of machining technique information” in line 4. There is insufficient antecedent basis for the limitation “machining technique information” in the claim.
	For the examination purpose, the above described limitations are construed as “on the basis of the machining technique information”
	Appropriate corrections required.


Claim 3:
	Claim 3 recites the limitation “on the basis of machining technique information achieving higher satisfaction of a request than other machining technique information” in lines 4-6. There is insufficient antecedent basis for the limitation “machining technique information” in the claim.
	For the examination purpose, the above described limitations are construed as “on the basis of the machining technique information achieving higher satisfaction of a request than the other machining technique information”
	Appropriate corrections required.

Claim 4:
	Claim 4 recites the limitations “a machining geometry” in lines 3 and 10. There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the above described limitations are construed as “ the machining geometry.”
	Appropriate corrections required.

Claim 6:
	Claim 6 recites the limitation “compares pieces of machining technique information conforming machining technique information” in lines 3-5. There is insufficient antecedent basis for the limitation “machining technique information” in the claim.
the machining technique information conforming the machining technique information.”
	Appropriate corrections required.

Claim 8:
	Claim 8 recites the limitation “registers the associated machining step and state information” in line 7. There is insufficient antecedent basis for the limitation “state information” in the claim.
	For the examination purpose, the above described limitations are construed as “registers the associated machining step and the state information.”
	Appropriate corrections required.

Claim 9:
	Claim 9 recites the limitation “registering the associated requested information and state information” in lines 12-13. There is insufficient antecedent basis for the limitation “state information” in the claim.
	For the examination purpose, the above described limitations are construed as “registering the associated requested information and the state information.”
	Appropriate corrections required.



Claim 9:
	Claim 9 recites: 
the limitation “the improvement target” in lines 16-17, and 
the limitation “an improvement target” in line 21. 
	There are insufficient antecedent basis for these limitations in the claim. The claim recites “the improvement target” and then later the claim refers back to it by “an improvement target.”
	For the examination purpose, the above described limitations are construed as:
the limitations “ an improvement target” in lines 16-17, and 
the limitation “ the improvement target” in lines 21.
 Appropriate corrections required.

Claim 9:
	Claim 9 recites the limitation “a machining method improving step, the machining method improving step improving the machining command of an improvement target at the CNC machine tool on the basis of machining technique information registered with the shared database and including requested information conforming 
requested information corresponding to a machining command of the improvement target” in lines 15-21. In this limitation, there are insufficient antecedent basis for the following limitations in the claim:
the limitation “requested information” in line 19,
the limitation “requested information” in line 20,
the limitation “machining technique information” in lines 17-18,
the limitation “a machining command” in lines 20-21.
	There are insufficient antecedent basis for these limitations in the claim.
	For the examination purpose, the above described limitations are construed as:
the limitation “the requested information” in line 19,
the limitation “the requested information” in line 21,
the limitation “the machining technique information” in lines 17-18,
the limitation “the machining command” in lines 20-21.
 	Appropriate corrections required.

Claims 2-8:
	Based on their dependencies in claim 1, claims 2-8 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US20180150060A1) [hereinafter Hsu] and further in view of UNTERGUGGENBERGER et al. (US20190079503A1) [hereinafter UNTERGUGGENBERGER].
Claim 1:
	Regarding claim 1, Hsu discloses, “A machining command improving system in an integrated system” [See machining command optimization system: “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc.” “modifying the tool path with the modified processing feed rate to generate an optimized NC program.” (¶37)];
	“in which a CNC machine tool for machining of a machining target into a predetermined machining geometry on the basis of a machining command and a shared database are connected to each other,” [See CNC machine tool machines a machining target (e.g.; a workpiece that is machined by the machine tool) into a predetermined/desired machining geometry (e.g.; predetermined geometry corresponding to the coordinate and toolpath that is used to machine the workpiece into desired shape/geometry) based on machining command. See the machine tool is connected (e.g.; in data communication) to a storing unit (e.g.; tool information unit 40): “controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.” (¶34)… “The NC program optimizing unit 20 being electrically connected to the information unit 40 has the tool information, the workpiece information and the machine tool characteristics etc. stored in the information unit 40.” (¶38)… “The tool path acquisition unit 10 is employed to acquire the coordinate information’ “thus a coordinate set of points is generated according to the coordinate information.” “modifications are performed with respect to the majority of the coordinate in the coordinate set of points for the enlarged increase or constriction of the coordinate quantity to generate a tool path” (¶35)… “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path. The coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)];
	“the machining command improving system being a system for improving the machining command and comprising:” [See the system optimizing machining command: “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc.” “modifying the tool path with the modified processing feed rate to generate an optimized NC program.” (¶37)];
	“a machining state recording unit that associates requested information indicating a request to be satisfied in the machining when the CNC machine tool performs the machining and state information indicating a state of implementation of the machining, and registers the associated requested information and state information;” [See the state information (e.g.; machining force) and a request information (e.g.; requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate) are associated with each other (e.g.; associated with each other to calculate the optimized NC program) and stored (e.g.; stored optimized NC program is based on association of state information such as the machining force and the requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate): “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path.” “perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)… “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)];
	“a machining method improving unit, the machining method improving unit improving the machining command of an improvement target at the CNC machine tool on the basis of the machining technique information registered” “and the requested information conforming the requested information corresponding to the machining command of the improvement target.” [See the system optimizes the machining program for the machining target (e.g.; target workpiece) based on the machining state (e.g.; force) and requested information (e.g.; requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate) to obtain an optimized machining in order to obtain the requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate and to obtain optimized machining force (i.e.; conforming partially to the requested information such as requested machining quality to obtain desired tool path, coordinate with desired/optimized machining operation): “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)], but doesn’t explicitly disclose, “registers the associated requested information and state information as machining technique information with the shared database” “the machining technique information registered with the shared database”
	However, UNTERGUGGENBERGER discloses, “registers the associated requested information and state information as machining technique information with the shared database” “the machining technique information registered with the shared database” [See the system associates the requested information (e.g.; received input) and state information and registers them into the database: “store in a database a plurality of states of the substrate processing tool and corresponding inputs received by the substrate processing tool based on the plurality of states, and to perform the correlation using the database.” (¶6)… “the applications 216 may continue to update the databases 218 based on learning from continued operation of the substrate processing tool 2.” (¶88)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of correlating state information and input/requested information and register them into a database taught by UNTERGUGGENBERGER with the system taught by Hsu as discussed above. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination in order to utilize the learning and training functions to detect errors and perform error recovery procedures automatically to perform an optimized machining and to prevent damage to workpiece and tool [UNTERGUGGENBERGER: “The learning and training can be used to detect errors and suggest error recovery procedures. The learning and training can also be used to perform the error recovery procedures automatically to prevent damage to the wafer and/or the substrate processing tool.” (¶51)].

Claim 4:
	Regarding claim 4, Hsu and UNTERGUGGENBERGER disclose all the elements of claim 1.
	Regarding claim 4, Hsu further discloses, “the machining command and the machining technique information include information about the machining geometry,” [See the machining command includes machining geometry information (e.g.; predetermined geometry corresponding to the coordinate and toolpath that is used to machine the workpiece into desired shape/geometry) and the technique information “controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.” (¶34)… “The tool path acquisition unit 10 is employed to acquire the coordinate information’ “thus a coordinate set of points is generated according to the coordinate information.” “modifications are performed with respect to the majority of the coordinate in the coordinate set of points for the enlarged increase or constriction of the coordinate quantity to generate a tool path” (¶35)… “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path. The coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)].
	“the machining method improving unit improves the machining command of the improvement target at the CNC machine tool on the basis of machining technique information registered with the shared database, conforming  [See the system optimizes the machining program for the machining target based on the machining state (e.g.; force) and requested information (e.g.; requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate) to obtain an optimized machining in order to obtain the requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate and to obtain optimized machining force (i.e.; conforming partially to the requested information such as requested machining quality to obtain desired tool path, coordinate with desired/optimized machining operation): “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)].


Claim 5:
	Regarding claim 5, Hsu and UNTERGUGGENBERGER disclose all the elements of claim 1.
	Regarding claim 5, Hsu further discloses, “the machining method improving unit improves the machining command of the improvement target before the CNC machine tool performs the machining on the basis of the machining command, and causes the CNC machine tool to perform the machining under the improved machining command.”
 [See the system performs the optimization to the machining program first, and then controls the machine tool using the optimized machining program: “controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.” (¶34)… “The tool path acquisition unit 10 is employed to acquire the coordinate information’ “thus a coordinate set of points is generated according to the coordinate information.” “modifications are performed with respect to the majority of the coordinate in the coordinate set of points for the enlarged increase or constriction of the coordinate quantity to generate a tool path” (¶35)… “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path. The coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)].

Claim 6:
	Regarding claim 6, Hsu and UNTERGUGGENBERGER disclose all the elements of claim 1, but Hsu doesn’t explicitly disclose, “a machining technique management unit that compares pieces of the machining technique information conforming the machining technique information with the shared database achieving higher satisfaction of a request in the requested information than the other machining technique information.”
	However, UNTERGUGGENBERGER discloses, “a machining technique management unit that compares pieces of the machining technique information conforming the machining technique information with the shared database achieving higher satisfaction of a request in the requested information than the other machining technique information.” [Examiner notes that in broadest reasonable interpretation, the meaning of the limitation “compares pieces of the machining technique information” is searching through the pieces of machining technique information to find the best piece of machining technique that achieves a higher satisfaction and best fits the machining program. See the system determines the best machining technique (e.g.; update the database with the best state and corresponding request information) from the stored machining techniques that achieves a higher satisfaction (e.g.; best suited technique “update the database based on historical data associated with one or more of the substrate processing tool and an additional substrate processing tool, and to perform the correlation using the updated database.” (¶7)… “databases 218 are generated based on data received from various substrate processing systems, the applications 216 may configure (e.g., adapt or customize) the databases 218 according to the actual configuration of the substrate processing tool 2. The applications 218 may continue to update the databases 218 based on learning from continued operation of the substrate processing tool 2.” (¶90)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determine the best techniques information from the technique information that achieves the best satisfaction taught by UNTERGUGGENBERGER with the system taught by Hsu and UNTERGUGGENBERGER as discussed above. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination in order to utilize the learning and training functions to detect errors and perform error recovery procedures automatically to perform an optimized machining and to prevent damage to workpiece and tool [UNTERGUGGENBERGER: “The learning and training can be used to detect errors and suggest error recovery procedures. The learning and training can also be used to perform the error recovery procedures automatically to prevent damage to the wafer and/or the substrate processing tool.” (¶51)].

Claim 7:
	Regarding claim 7, Hsu and UNTERGUGGENBERGER disclose all the elements of claim 1, but Hsu doesn’t explicitly disclose, “the requested information includes information about an aim of the machining set by a user having calculated the machining command, and conforming 
	However, UNTERGUGGENBERGER discloses, “the requested information includes information about an aim of the machining set by a user having calculated the machining command, and conforming  [See figure 7 steps 304-306, 316, and 318; the system uses the requested information set by the user where the requested information include an aim (e.g.; achieving desired machining command based on aim set by the operator, step 304-306, 316, 318 figure 7) and the system conforms to the requested information set by the user and calculates machining command to meet the aim set by the user (e.g.; calculating machining command to control the tool according to the aim set by the operator, steps 304-316 leading to path 316 describing using operator set aim as stored in the database to calculate the machining command to meet the aim, or steps 304-318 leading to path 318 describing using operator set aim to calculate machining command in order to meet the aim): “At 304, control monitors operator responses to the tool states. At 306, control compiles (i.e., generates or builds) a database (e.g., one or more of the databases 218) of tool states and the operator's responses to the tool states.” “control stores in the database a tool state and the operator's response to the tool state after the operator has reacted to the tool state using the same response a predetermined number of times (e.g., 3-5 times).” (¶110)… “At 318,” “control receives input or inputs from the operator and controls the substrate processing tool according to the operator's input or inputs,” (¶115)… “At 316, if the operator allows automatic control of the substrate processing tool according to the response without any operator input, control automatically controls the substrate processing tool without operator intervention” (¶114)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of using the requested information set by the user where the requested information include an aim and conforming to the requested information set by the user and calculating machining command to meet the aim set by the user taught by UNTERGUGGENBERGER with the system taught by Hsu and UNTERGUGGENBERGER as discussed above. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination in order to utilize the learning and training functions to detect errors and perform error recovery procedures automatically to perform an optimized machining and to prevent damage to workpiece and tool [UNTERGUGGENBERGER: “The learning and training can be used to detect errors and suggest error recovery procedures. The learning and training can also be used to perform the error recovery procedures automatically to prevent damage to the wafer and/or the substrate processing tool.” (¶51)].


Claim 9:
	Regarding claim 9, Hsu discloses, “A machining command improving method implemented in an integrated system” [See machining command optimization method implemented by the system: “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc.” “modifying the tool path with the modified processing feed rate to generate an optimized NC program.” (¶37)];
	“in which a CNC machine tool for machining of a machining target into a predetermined machining geometry on the basis of a machining command and a shared database are connected to each other,” [See CNC machine tool machines a machining target (e.g.; a workpiece that is machined by the machine tool) into a predetermined/desired machining geometry (e.g.; predetermined geometry corresponding to the coordinate and toolpath that is used to machine the workpiece into desired shape/geometry) based on machining command. See the machine tool is connected (e.g.; in data communication) to a storing unit (e.g.; tool information unit 40): “controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.” (¶34)… “The NC program optimizing unit 20 being electrically connected to the information unit 40 has the tool information, the workpiece information and the machine tool characteristics etc. stored in the information unit 40.” (¶38)… “The tool path acquisition unit 10 is employed to acquire the coordinate information’ “thus a coordinate set of points is generated according to the coordinate information.” “modifications are performed with respect to the majority of the coordinate in the coordinate set of points for the enlarged increase or constriction of the coordinate quantity to generate a tool path” (¶35)… “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path. The coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)];
	“the machining command improving method being a method of improving the machining command and comprising:” [See the system optimizing machining command: “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc.” “modifying the tool path with the modified processing feed rate to generate an optimized NC program.” (¶37)];
	“a machining state recording step of associating requested information indicating a request to be satisfied in the machining when the CNC machine tool performs the machining and state information indicating a state of implementation of the machining, and registering the associated requested information and the state information as machining technique information” [See the state information (e.g.; machining force) and “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path.” “perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)… “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)];
	“a machining method improving step, the machining method improving step improving the machining command of an improvement target at the CNC machine tool on the basis of the machining technique information” “and including the requested information conforming the requested information corresponding to the machining command of the improvement target.” [See the system optimizes the machining program for the machining target (e.g.; target workpiece) based on the machining state (e.g.; force) and requested information (e.g.; requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate) to obtain an optimized machining in order to obtain the requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate and to obtain optimized machining force (i.e.; conforming partially to the requested information such as requested machining quality to obtain desired tool path, coordinate with desired/optimized machining operation): “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)], but doesn’t explicitly disclose, “registering the associated requested information and the state information as machining technique information with the shared database;” “the machining technique information registered with the shared database”
	However, UNTERGUGGENBERGER discloses, “registering the associated requested information and the state information as machining technique information with the shared database;” “the machining technique information registered with the shared database” [See the system associates the requested information (e.g.; received input) and state information and registers them into the database: “store in a database a plurality of states of the substrate processing tool and corresponding inputs received by the substrate processing tool based on the plurality of states, and to perform the correlation using the database.” (¶6)… “the applications 216 may continue to update the databases 218 based on learning from continued operation of the substrate processing tool 2.” (¶88)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of correlating state information and input/requested information and register them into a database taught by UNTERGUGGENBERGER with the method taught by Hsu as discussed above. A [UNTERGUGGENBERGER: “The learning and training can be used to detect errors and suggest error recovery procedures. The learning and training can also be used to perform the error recovery procedures automatically to prevent damage to the wafer and/or the substrate processing tool.” (¶51)].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and UNTERGUGGENBERGER as applied to claim 1 above, and further in view of Sato et al. (US20170178015A1) [hereinafter Sato].
Claim 2:
	Regarding claim 2, Hsu and UNTERGUGGENBERGER disclose all the elements of claim 1, but Hsu doesn’t explicitly disclose, “a tool information management unit that identifies either or both the tool used for the machining, and registers the tool information with the shared database, wherein the machining state recording unit registers the tool information with the shared database in further association with the requested information and the state information.”
	However, UNTERGUGGENBERGER discloses, “a tool information management unit that identifies” “tool information on the basis of a usage history” “of the tool used [See the system associates the requested information (e.g.; received input) and state information and registers them into the database. See the system further registers the tool information in the database (e.g.; tool information on the basis of historical tool usage data such as tool states) in further association with the requested information and state information: “the controller is configured to update the database based on historical data associated with one or more of the substrate processing tool and an additional substrate processing tool, and to perform the correlation using the updated database.” (¶7)… “store in a database a plurality of states of the substrate processing tool and corresponding inputs received by the substrate processing tool based on the plurality of states, and to perform the correlation using the database.” (¶6)… “the applications 216 may continue to update the databases 218 based on learning from continued operation of the substrate processing tool 2.” (¶88)… “The control system can also learn from historical data (e.g., event log,” “available from various substrate processing tools.” “the historical data can be replayed in” “a database of tool states” (¶55)], but doesn’t explicitly disclose, “identifies either or both the tool used for the machining.”
	However, Sato discloses, “identifies either or both the tool used for the machining.” [Examiner notes that claim requires identifying only one of 1. tool cost per unit time, or 2. tool life. Sato teaches identifying tool life information on the basis of usage history and exchange history of the tool: “a component replacement history storing part that stores a replacement history of the component;” “predicts a lifetime as the next replacement timing of the component,” “extracts data indicating a similar trend at the past replacement date of the component by referring to the component replacement history storing part and the collection data storing part,” ‘predicts a threshold as data at the next replacement timing based on the latest replacement date of the component according to the extracted data and the trend, and the component lifetime prediction processing part predicts the lifetime based on the threshold.” (¶37)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of identifying tool information on the basis of usage history and registering the tool information in association with the state information and requested in formation in the database taught by UNTERGUGGENBERGER, and the capability of identifying tool life as tool information on the basis of tool usage history and tool exchange history taught Sato with the system taught by Hsu and UNTERGUGGENBERGER as discussed above. A person of ordinary skill in the control system for tool maintenance field would have been motivated to make such combination in order to utilize the learning and training functions to detect errors and perform error recovery procedures automatically to perform an optimized machining and to prevent damage to workpiece and tool [UNTERGUGGENBERGER: “The learning and training can be used to detect errors and suggest error recovery procedures. The learning and training can also be used to perform the error recovery procedures automatically to prevent damage to the wafer and/or the substrate processing tool.” (¶51)], and in order to automatically identifying the lifetime information of the tool in advance [Sato: “capable of automatically predicting maintenance timing without determining data to be monitored, a threshold used in prediction or the like in advance” (¶9)].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and UNTERGUGGENBERGER as applied to claim 1 above, and further in view of Bretschneider (US20180314227A1) [hereinafter Bretschneider].
Claim 3:
	Regarding claim 3, Hsu and UNTERGUGGENBERGER disclose all the elements of claim 1.
	Regarding claim 3, Hsu further discloses, “the machining method improving unit improves the machining command of the improvement target at the CNC machine tool on the basis of the machining technique information” “in the [See the system optimizes the machining program for the machining target (e.g.; target workpiece) based on the machining state (e.g.; force) and requested information (e.g.; requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate) to obtain an optimized machining in order to obtain the requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate and to obtain optimized machining force (i.e.; conforming partially to the requested “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)], but doesn’t explicitly disclose, “improves the machining command of the improvement target at the CNC machine tool on the basis of the machining technique information achieving higher satisfaction of a request than the other machining technique information in the 
	However, Bretschneider discloses, “improves the machining command of the improvement target at the CNC machine tool on the basis of the machining technique information achieving higher satisfaction of a request than the other machining technique information in the [See system optimizes the machining command on the basis of technique information (e.g.; optimized path program on the basis of machining state such as feedback and request “the subsequent control of the machine tool is provided in accordance with the generated path program, wherein a feedback loop for detecting actual parameters of the processing process is provided, and wherein iterative optimization of the path program is provided on the basis of the detected actual parameters for generating a new path program_new with a new path_new which are supplied during processing by the machine tool and which dynamically change or dynamically replace the previous path program and the previous path during processing.” (¶17)… “the path program_new contains a transitional strategy, in particular a transitional program with a transitional path. In this way an improved, dynamic transition from the old program to the new program can be achieved.” (¶30)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of optimize the machining command based on state and requested information in order to obtain an optimized machining command that achieves higher satisfaction corresponding to the requested information taught by Bretschneider with the system taught by Hsu and UNTERGUGGENBERGER as discussed above. A person of ordinary skill in the control system for tool maintenance field would have been motivated to make such combination [Bretschneider: “provide a method and a control apparatus that have improved processing time and full utilization of tool and machine potentials” (¶11)].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and UNTERGUGGENBERGER as applied to claim 1 above, and further in view of Hong et al. (US20070091094A1) [hereinafter Hong].
Claim 8:
	Regarding claim 8, Hsu and UNTERGUGGENBERGER disclose all the elements of claim 1, but they do not explicitly disclose, “the machining command includes the requested information for each machining step, and the machining state recording unit associates each of the machining steps including the requested information and the state information, and registers the associated machining step and the state information as the machining technique information with the shared database for each of the machining steps.”
	However, Hong discloses, “the machining command includes the requested information for each machining step, and the machining state recording unit associates each of the machining steps including the requested information and the state information, and registers the associated machining step and the state information as the machining technique information with the shared database for each of the machining steps.” [See for each machining steps (e.g.; each of the machining steps in the sequential movements of the tool in the machining program) include requested information (e.g.; target position), and the system associates each steps including the “step 2702, an actual position of the tool after a first of a plurality of sequential movements is sensed.” “sense the position of machine tool 1708 after a movement of tool 1708.” “step 2704, a target position of the tool is calculated based on the sensing step. The target position is calculated” “calculate target position T based upon” “the position of machine tool 1708 at point B.” “Target position T may be calculated to maximize the probability of point C, i.e., the actual position after the servo, being on the target tool path between points (1,4,0) and (5,1,6)” “step 2706, the sensing and calculating steps are repeated for other movements of the tool.” “the position of the tool at each of points C, D, E and F may be sensed and a new target position may be calculated after and based upon each of these sensing steps.” (¶422)… “Contained in memory 1726 is a data area for storage of values relevant to the task at hand (1728, motion command and permitted feedrates;” (¶418)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of associating each machining steps including requested information and state information and registering them in the storage taught by Hong with the system taught by Hsu and UNTERGUGGENBERGER as discussed above. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination in order to optimize the steps of the machining program to achieve a desired machining [Hong: “This information, along with position feedback, is used to modify the feedrate along the actual trajectory of motion to limit the position deviation from the ideal programmed path so that the requested CNC tolerance can be achieved.” (¶12)].
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.

US20060079987A1 - Optimized machining controller for automatic machining device and automatic machining device with said controller:
	A data input section to which NC data are inputted; a database storage section wherein machining data optimized for machining conditions are stored; an operating section which compares the NC data and the optimal machining data and calculates optimized NC data; and a control section which controls the automatic machining device according to the optimized NC data calculated by the operating section (¶25).

US20150205296A1 - Generating optimized tool paths and machine commands for beam cutting tools:
	Propose machine operating parameters for cutting or machining a target workpiece on a waterjet that are likely to improve on the result obtained given the workpiece and/or other operational objectives of the end user. If the metrics for the second machine-limited tool path are superior to the metrics for the first machine-limited tool path, then the facility continues in step 1308. In step 1308, the facility recommends 

US20170357243A1 - Machine learning device, numerical control device and machine learning method for learning threshold value of detecting abnormal load:
	Machine learning device for learning a threshold value of detecting an abnormal load in a machine tool, including a state observation unit that observes a state variable obtained based on at least one of information about a tool, main spindle revolution rate, and amount of coolant of the machine tool, material of a workpiece, and moving direction, cutting speed, and cut depth of the tool; and a learning unit that learns the threshold value of detecting an abnormal load based on training data created from an output of the state observation unit and data related to detection of an abnormal load in the machine tool and on teacher data (¶16).

US6401004B1 - Method and device for analyzing NC program for NC machining:
	Machining method analyzing means, to which an actual machining NC program, material data and a tool list are inputted, for abstracting machining information or a machining condition for each work element machining by analyzing the actual machining NC program; database forming means for converting the machining information or the machining condition abstracted for each work element machining into a database which is necessary to form the NC program; and an NC program forming 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116